Exhibit 10.1
 
Execution version


JPY2,000,000,000
FACILITY AGREEMENT
dated 24 March 2016
for
CALGON CARBON JAPAN KK


with
BANK OF AMERICA, N.A., TOKYO BRANCH
acting as Original Lender

--------------------------------------------------------------------------------

Exhibit 10.1
CONTENTS
CLAUSE
PAGE

 SECTION 1
INTERPRETATION
1.
Definitions and interpretation
1

 
SECTION 2
THE FACILITY
2.
The Facility
12
3. Purpose  12 4. Conditions of Utilisation  12

 
SECTION 3
UTILISATION
5.
Utilisation
14

 
SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
6.
Repayment
15
7. Prepayment and cancellation 16

 
SECTION 5
COSTS OF UTILISATION
8.
Interest
18
9. Interest Periods 19 10. Changes to the calculation of interest 19 11. Fees 20

 
SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
12.
Tax gross up and indemnities
21
13. Increased costs 23 14. Other indemnities 24 15. Mitigation by the Lender 25
16. Costs and expenses 26

 
SECTION 7
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
17.
Representations
27
18. Information undertakings 31 19. General undertakings 32 20. Events of
Default 33

 
SECTION 8
CHANGES TO PARTIES
21.
Changes to the Lender
37
22. Changes to the BORROWER 38

 
SECTION 9
THE LENDER
23.
Conduct of business by the Lender
39
24. Lender's management time 39

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 10
ADMINISTRATION
25.
Payment mechanics
40
26. Set-off 41 27. Notices 42 28. Calculations and certificates 43 29.  Partial
invalidity 43 30.  Remedies and waivers 43 31.  Amendments and waivers  43 32. 
Confidentiality 43 33.  Counterparts  46

 
SECTION 11
GOVERNING LAW AND ENFORCEMENT
34
Governing law
47
35. Enforcement 47

THE SCHEDULES

SCHEDULE
 
PAGE
 
 
 
SCHEDULE 1
Conditions precedent
49
SCHEDULE 2
 
51
Conditions subsequent
51
SCHEDULE 3
Requests
52
SCHEDULE 4
Timetables
54
SCHEDULE 5    55 Variable pricing based on Leverage Ratio   55

--------------------------------------------------------------------------------

Exhibit 10.1
THIS AGREEMENT is dated 24 March 2016 and made between:
(1)
CALGON CARBON JAPAN KK, a company incorporated in Japan with registered address
at Central Building 8F, 1-5 Kyobashi 1-chome, Chuo-ku, Tokyo, Japan (the
"Borrower"); and

(2)
BANK OF AMERICA, N.A., TOKYO BRANCH as lender (the "Original Lender").



IT IS AGREED as follows:


SECTION 1
INTERPRETATION
1.
DEFINITIONS AND INTERPRETATION
 

1.1
Definitions


In this Agreement:
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
“Anti-Social Conduct” means any of the following:
(a)
a demand and conduct with force and arms;
 

(b)
an unjustifiable demand and conduct having no legal cause;
 

(c)
threatening or committing violent behaviour relating to its business
transactions;
 

(d)
an action to defame the reputation or interfere with the business of any Finance
Party by spreading rumour, using fraudulent means or resorting to force; or
 

(e)
other actions similar to any of the foregoing.
 


“Anti-Social Group” means any of the following:
(a)
an organised crime group;
 

(b)
a member of an organised crime group;
 

(c)
a sub-member of an organised crime group;
 

(d)
a person who used to be a member of an organised crime group but has only ceased
to be a member of an organised crime group for a period of less than five years;
 

(e)
a related or associated company of an organised crime group;
 

(f)
a corporate racketeer, blackmailer advocating social cause or a special
intelligence organised crime group; or
 

(g)
a member of any other criminal force similar to any of the foregoing.

--------------------------------------------------------------------------------

Exhibit 10.1
“Anti-Social Relationship” means a relationship in which:
(a)
it is regarded that an Anti-Social Group controls the management of a member of
the Group;
 

(b)
it is regarded that an Anti-Social Group engages in the management of a member
of the Group;
 

(c)
it is regarded that a member of the Group unjustly uses an Anti-Social Group,
for example, for the purpose of promoting the Group Member’s own or a third
party’s unjust interest or inflicting damage on a third party;
 

(d)
it is regarded that a member of the Group is involved in providing funds or
facilities for an Anti-Social Group; or
 

(e)
is socially accusable that a director or any other person engaging in the
management of the a member of the Group has a relationship with an Anti-Social
Group.
 

"Applicable Commitment Fee Rate" means the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid set out in
Schedule 5 (Variable pricing based on Leverage Ratio) below the heading
“Commitment Fees”.
 

"Authorisation" means:
 

(a)
an authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation, lodgement or registration; and
 

(b)
in relation to anything which will be fully or partly prohibited or restricted
by law or regulation if a Governmental Agency intervenes or acts in any way
within a specified period after lodgement, filing, registration or notification,
the expiry of that period without intervention or action.
 

"Availability Period" means the period from and including the date of this
Agreement to and including the date which is one month prior to the Termination
Date.
 

"Available Commitment" means the Lender's Commitment minus:
 

(a)
the amount of any outstanding Loans; and
 

(b)
in relation to any proposed Utilisation, the amount of any Loans that are due to
be made on or before the proposed Utilisation Date,

 
other than that Lender’s participation in any Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date.
2

--------------------------------------------------------------------------------

Exhibit 10.1
“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment in respect of the Facility.
 

"Break Costs" means the amount (if any) by which:
 

(a)
the interest which the Lender should have received pursuant to the terms of this
Agreement for the period from the date of receipt of all or any part of the
principal amount of a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount of that
Loan or Unpaid Sum received been paid on the last day of that Interest Period;


exceeds:
(b)
the amount of interest which the Lender would be able to obtain by placing an
amount equal to the principal amount of that Loan or Unpaid Sum received by it
on deposit with a leading bank in the Tokyo interbank market for a period
starting on the Business Day following receipt or recovery and ending on the
last day of the current Interest Period.

 
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in Tokyo.
"Code" means the US Internal Revenue Code of 1986.
 

"Commitment" means:
 

(a) in respect of the Original Lender, JPY2,000,000,000; and
 

(b) in relation to any other Lender, the amount transferred to it under this
Agreement,
 

to the extent not cancelled, reduced or transferred by the Lender under this
Agreement.
 


"Compliance Certificate" has the meaning given to such term in the Existing
Parent Credit Agreement.
"Confidential Information" means all information relating to the Borrower, the
Guarantor, the Group, the Finance Documents or the Facility of which the Lender
becomes aware in its capacity as, or for the purpose of becoming, the Lender or
which is received by the Lender in relation to, or for the purpose of becoming
the Lender under, the Finance Documents or the Facility from any member of the
Group or any of its advisers in whatever form, and includes information given
orally and any document, electronic file or any other way of representing or
recording information which contains or is derived or copied from such
information but excludes information that:
 

(a)
is or becomes public information other than as a direct or indirect result of
any breach by the Lender of Clause 32 (Confidentiality); or
 

(b)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or
 

(c)
is known by the Lender before the date the information is disclosed to it in
accordance with paragraphs (a) or (b) above or is lawfully obtained by the
Lender after that date, from a source which is, as far as the Lender is aware,
unconnected with the Group and which, in either case, as far as the Lender is
aware, has not been obtained in breach of, and is not otherwise subject to, any
obligation of confidentiality.

3

--------------------------------------------------------------------------------

Exhibit 10.1
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Lender.
"Default" means an Event of Default or any event or circumstance specified in
Clause 20 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
"Designated Person" means a person or entity:
(a)
listed in the annex to, or otherwise targeted by the provisions of, the
Executive Order;
 

(b)
named as a "Specially Designated National and Blocked Person" on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or
 

(c)
to the best of the Borrower's knowledge, with which the Lender is prohibited
from dealing or otherwise engaging in any transaction by any Economic Sanctions
Laws.
 

"Disruption Event" means either or both of:
 

(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or
 

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:
 

(i)
from performing its payment obligations under the Finance Documents; or
 

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,
 


and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Economic Sanctions Laws” means the Executive Order, the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act
(50 U.S.C. App. §§ 1 et seq.), any other law or regulation promulgated
thereunder from time to time and administered by OFAC and any similar law
enacted in the United States after the date of this Agreement.
4

--------------------------------------------------------------------------------

Exhibit 10.1
"Environment" means living organisms including the ecological systems of which
they form part and the following media:
(a)
air (including air within natural or man-made structures, whether above or below
ground);
 

(b)
water (including territorial, coastal and inland waters, water under or within
land and water in drains and sewers); and
 

(c)
land (including land under water).


"Environmental Claim" means any litigation, arbitration or administrative
proceedings of or before any court, arbitral body or regulatory authority
relating to Environmental Law or the environmental, health or safety related
obligations of any agreement, laws and regulations of any jurisdiction.
"Environmental Law" means all laws and regulations of any relevant jurisdiction
concerning or applicable with regard to: (a) the pollution or protection of, or
compensation of damage or harm to, the Environment; (b) occupational or public
health and safety; (c) emissions, discharges or releases into, or the presence
in, the Environment or of the use, treatment, storage, disposal, transportation
or handling of Hazardous Substances (including without limitation taxation or
any obligation to purchase credits or allowances or to provide financial
security with regard to any such activities); or (d) product stewardship.
"Environmental Licence" means any Authorisation, notification, assessment,
certificate, allowance or credit required at any time under Environmental Law.
"Event of Default" means any event or circumstance specified as such in Clause
20 (Events of Default).
"Executive Order" means the US Executive Order No. 13224 on Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or
Support Terrorism.
“Existing BTMU Credit Agreements” means the Borrower’s term loan facilities with
The Bank of Tokyo-Mitsubishi UFJ, Ltd. dated 31 March 2010 and 10 May 2013.
"Existing Parent Credit Agreement" means the US Dollar credit facility dated 6
November 2013 between, amongst others, the Guarantor as borrower and the lenders
named therein.
"External Indebtedness" means any Financial Indebtedness which is denominated or
payable by its terms, or at the option of the creditor in respect of such
Financial Indebtedness, in a currency other than Japanese Yen.
"Facility" means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).
"Facility Office" means the office or offices notified by the Lender to the
Borrower in writing as the office or offices through which it will perform its
obligations under this Agreement.
"Fallback Screen Rate" means, in relation to TIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which is the higher of:
5

--------------------------------------------------------------------------------

Exhibit 10.1
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and
 

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,


each as of the Specified Time on the Quotation Day for the currency of that
Loan.
"FATCA" means:
(a)
sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;
 

(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or
 

(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.


"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"Finance Document" means this Agreement, the Guarantee Agreement and any other
document designated as such by the Lender and the Borrower.
"Financial Indebtedness" means any indebtedness for or in respect of:
 

(a)
moneys borrowed;
 

(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;
 

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;
 

(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;
 

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);
 

(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;
 

(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);
 

(h)
shares which are expressed to be redeemable;
 

(i)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and
 

(j)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (i) above.

6

--------------------------------------------------------------------------------

Exhibit 10.1
"GAAP" means generally accepted accounting principles, standards and practices
in Japan.
"Governmental Agency" means any government or any governmental agency,
semi-governmental or judicial entity or authority (including, without
limitation, any stock exchange or any self-regulatory organisation established
under statute).
“Guarantor" means Calgon Carbon Corporation, a company incorporated in Delaware
with tax identification number 25-0530110.
“Guarantee Agreement” means the guarantee agreement dated on or about the date
of this Agreement between the Lender and the Guarantor.
"Group" means the Guarantor and its Subsidiaries for the time being.
"Hazardous Substance" means any waste, pollutant, emission, contaminant or other
substance (including any liquid, solid, gas, ion, living organism or noise) that
may be harmful to human health or other life or the Environment or a nuisance to
any person or that may make the use or ownership of any affected land or
property more costly.
"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.
"Indirect Tax" means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).
"Japanese Usury Laws" means the Interest Rate Limitation Law (risoku seigen ho)
(Act No. 100 of 1954, as amended), the Act Regulating the Receipt of
Contributions, Receipt of Deposits and Interest Rates (shusshi no ukeire
azukarikin oyobi kinrito no torishimari ni kansuru horitsu - the "Law of
RAIDIR") (Act No.195 of 1954, as amended) and the Money Lending Business Law
(kashikin gyoho) (Act No. 32 of 1983, as amended) (if applicable).
"Lender" means:
(a) any Original Lender; and
(b) any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 21 (Changes to the Lender),
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
"Leverage Ratio" has the meaning given to such term in the Existing Parent
Credit Agreement.
"LMA" means the Loan Market Association.
"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
7

--------------------------------------------------------------------------------

Exhibit 10.1
"Margin" shall mean the percentage per annum asset out based on the Leverage
Ratio then in effect according to the pricing grid set out in Schedule 5
(Variable pricing based on Leverage Ratio) below the heading “Margin”.
"Material Adverse Effect" means a material adverse effect on or material adverse
change in:
 

(a)
the financial condition, assets, prospects or business of the Borrower or the
consolidated financial condition, assets, prospects or business of the Group
taken as a whole;
 

(b)
the ability of the Borrower to perform and comply with its obligations under any
Finance Document; or
 

(c)
the validity, legality or enforceability of any Finance Document.
 


"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;
 

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and
 

(c)
if an Interest Period begins on the last Business Day of a calendar month and,
consistent with the terms of this Agreement, that Interest Period is to be of a
duration equal to a whole number of Months, that Interest Period shall end on
the last Business Day in the calendar month in which that Interest Period is to
end.


The above rules will only apply to the last Month of any period.
“Obligor” means the Borrower or the Guarantor.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury (or any successor thereto).
"Original Financial Statements" means the financial statements of the Parent on
a Consolidated Basis furnished to the Administrative Agent and to the Lenders
under, and as such terms are defined in, the Existing Parent Credit Agreement,
pursuant to, and in accordance with the terms of, section 8.3.1 (Quarterly
Financial Statements) and section 8.3.2 (Annual Financial Statements) of the
Existing Parent Credit Agreement.


"Party" means a party to this Agreement.
"Person" has the meaning given to it in Clause 17.22 (US Anti-Terrorism Laws).


“Quotation Day” means:
(a)
in relation to any period for which an interest rate is to be determined, two
Business Days before the first day of that period unless market practice differs
in the Tokyo interbank market in which case the Quotation Day will be determined
by the Original Lender in accordance with market practice in the Tokyo interbank
market (and if quotations would normally be given by leading banks in the Tokyo
interbank market on more than one day, the Quotation Day will be the last of
those days); and
 

(b)
in relation to any Interest Period the duration of which is selected by the
Original Lender pursuant to Clause 8.3 (Default Interest) such date as may be
determined by the Original Lender (acting reasonably).

8

--------------------------------------------------------------------------------

Exhibit 10.1
"Repeating Representations" means each of the representations set out in Clauses
17.1 (Status), 17.2 (Binding obligations), 17.3 (Non-conflict with other
obligations), 17.4 (Power and authority), 17.6 (Governing law and enforcement),
paragraph (a) of 17.9 (No default), 17.11 (Financial statements), 17.12 (Pari
passu ranking), 17.13 (No proceedings pending or threatened), 17.14 (Title)
,17.16 (Environmental releases), 17.17 (Solvency) to 17.20 (No Immunity), 18.23
(US Anti-Terrorism Laws) and 18.24 (US Governmental Regulation).
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
“Rollover Loan” means one or more Loans:
 

(a)
made or to be made on the same day that a maturing Loan is due to be repaid;
 

(b)
the aggregate amount of which is equal to or less than the amount of the
maturing Loan;
 

(c)
in the same currency as the maturing Loan; and
 

(d)
made or to be made to the Borrower for the purpose of refinancing a maturing
Loan.
 

"Sanctions" has the meaning given to it in Clause 17.22 (US Anti-Terrorism
Laws).
 

“Screen Rate” means, in relation to TIBOR, the percentage rate per annum
determined by the JBA TIBOR Administration for the relevant period displayed on
Reuters screen page 17097.
 


"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
"Selection Notice" means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 9 (Interest Periods).
"Specified Time" means a time determined in accordance with Schedule 4
(Timetables).
"Subsidiary" means in relation to any person at any time, any other person which
is then either controlled, or more than 50% of whose issued ordinary or common
equity share capital is then beneficially owned, directly or indirectly, by that
person.
“Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
"Termination Date" means the date which is three years after the date of this
Agreement.
"TIBOR" means, in relation to any Loan:
(a)
the applicable Screen Rate; or
 

(b)
(if no Screen Rate is available for the Interest Period of that Loan) the
Fallback Screen Rate for that Loan; or
 

(c)
(if no Screen Rate is available for Japanese Yen or for the Interest Period of
that Loan and it is not possible to calculate a Fallback Screen Rate for that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Lender at its request quoted by such banks as may be
appointed by the Original Lender in consultation with the Borrower to leading
banks in the Tokyo interbank market,

9

--------------------------------------------------------------------------------

Exhibit 10.1
as of the Specified Time on the Quotation Day for the offering of deposits in
Japanese Yen and for a period comparable to the Interest Period for that Loan
and, if any such applicable Screen Rate or arithmetic mean is below zero, TIBOR
will be deemed to be zero.
"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
"Utilisation" means a utilisation of the Facility.
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
"Utilisation Request" means a notice substantially in the form set out in Part I
of Schedule 3 (Requests).
1.2
Construction

(a)
Unless a contrary indication appears, any reference in this Agreement to:
 

(i)
the "Lender", any "Obligor" or any "Party" shall be construed so as to include
its successors in title, permitted assigns and permitted transferees;
 

(ii)
"assets" includes present and future properties, revenues and rights of every
description;
 

(iii)
an "authorised signatory" means a person that has been duly authorised by
another person (the "other person") to execute or sign any Finance Document (or
other document or notice to be executed or signed by the other person under or
in connection with any Finance Document) on behalf of that other person;
 

(iv)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, restated (however fundamentally and whether or not more
onerously) or replaced from time to time and includes any change in the purpose
of, any extension of or any increase in any facility or the addition of any new
facility under that Finance Document or other agreement or instrument and
including any waiver or consent granted in respect of any term of any Finance
Document from time to time;
 

(v)
a "guarantee" also includes an indemnity and any other obligation (whatever
called) of any person to pay, purchase, provide funds (whether by the advance of
money, the purchase of or subscription for shares or other securities, the
purchase of assets or services or otherwise) for the payment of, indemnify
against the consequences of default in the payment of, or otherwise be
responsible for, any indebtedness of any other person (and "guaranteed" and
"guarantor" shall be construed accordingly);

10

--------------------------------------------------------------------------------

Exhibit 10.1
(vi)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 
(vii)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

 
(viii)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;
 

(ix)
a provision of law is a reference to that provision as amended or re-enacted;
and
 

(x)
a time of day is a reference to Tokyo time.
 

(b)
Any reference in this Agreement to "Japanese Yen", "Yen", and "¥" is to the
lawful currency of Japan.
 

(c)
Section, Clause and Schedule headings are for ease of reference only.
 

(d)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.
 

(e)
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.
 

(f)
The "equivalent" in any currency (the "first currency") of any amount in another
currency (the "second currency") shall be construed as a reference to the amount
in the first currency which could be purchased with that amount in the second
currency at the Lender's spot rate of exchange for the purchase of the first
currency with the second currency at or about 11:00 a.m. on a particular day (or
at or about such time and on such date as the Lender may from time to time
reasonably determine to be appropriate in the circumstances).
 

1.3
Third party rights

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.
11

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 2
THE FACILITY
2.
THE FACILITY
 

2.1
The Facility

Subject to the terms of this Agreement, the Lender makes available to the
Borrower a revolving loan facility in Japanese Yen in an aggregate amount equal
to the Commitments.
2.2
Acts of the Borrower

(a)
The liabilities of the Borrower or the Guarantor under the Finance Documents
shall not be in any way affected by:
 

(i)
any actual or purported irregularity in any act done, or failure to act, by the
Borrower;
 

(ii)
the Borrower acting (or purporting to act) in any respect outside any authority
conferred upon it by the Guarantor; or
 

(iii)
any actual or purported failure by, or inability of, the Borrower to inform the
Guarantor of receipt by it of any notification under the Finance Documents.
 

(b)
In the event of any conflict between any notices or other communications of the
Borrower and the Guarantor, those of the Borrower shall prevail.
 

3.
PURPOSE
 

3.1
Purpose

The Borrower shall apply all amounts borrowed by it under the Facility for its
working capital and general corporate purposes, including refinancing in full of
all indebtedness under the Existing BTMU Credit Agreements.
3.2
Monitoring

The Lender is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.
CONDITIONS OF UTILISATION

4.1
Initial conditions precedent

The Borrower may not deliver a Utilisation Request unless the Lender has
received all of the documents and other evidence listed in Schedule 1
(Conditions precedent) in form and substance satisfactory to the Lender. The
Lender shall notify the Borrowe r promptly upon being so satisfied.
4.2
Further conditions precedent

The Lender will only be obliged to comply with Clause 5.4 (Availability of
Loans) if on the date of the Utilisation Request and on the proposed Utilisation
Date:
 

(a)
in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or would result from the proposed Loan and none of the circumstances
described in Clause 7.2 (Change of control) has occurred; and

12

--------------------------------------------------------------------------------

Exhibit 10.1
(b)
the Repeating Representations to be made by the Borrower are true in all
material respects.

 
4.3
Maximum number of Loans

(a)
The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation more than 10 Loans would be outstanding.
 

(b)
A Borrower may not request that a Loan be divided.

13

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 3
UTILISATION
5.
UTILISATION
 

5.1
Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request not later than the Specified Time.
5.2
Completion of a Utilisation Request

(a)
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:
 

(i)
the proposed Utilisation Date is a Business Day within the Availability Period;
 

(ii)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount);
 

(iii)
the proposed Interest Period complies with Clause 9 (Interest Periods); and
 

(iv)
it specifies the account and bank to which the proceeds of the Utilisation are
to be credited.
 

(b)
Only one Loan may be requested in each Utilisation Request.
 

5.3
Currency and amount

(a)
The currency specified in a Utilisation Request must be Japanese Yen.
 

(b)
The amount of the proposed Loan must be:
 

(i)
a minimum of ¥1,000,000 or, if less, the Available Facility; or
 

(ii)
in any event such that it is less than or equal to the Available Facility.
 

5.4
Availability of Loans

(a)
If the conditions set out in Clause 4 (Condition of Utilisation) and Clauses 5.1
(Delivery of a Utilisation Request) to 5.3 (Currency and amount) have been met,
and subject to Clause 6.1 (Repayment of Loans), each Lender shall make its
participation in each Loan available by the Utilisation Date through its
Facility Office.
 

(b)
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.
 

5.5
Cancellation of Available Facility

The Commitments which, at that time, are unutilised shall be immediately
cancelled at 5p.m. on the last day of the Availability Period.

14

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
6.
REPAYMENT
 

6.1
Repayment of Loans

(a)
The Borrower shall repay each Loan on the last day of its Interest Period.
 

(b)
Without prejudice to the Borrower’s obligation under paragraph (a) above, if:
 

(i)
One or more Loans are to be made available to the Borrower:
 

(A)
on the same day that a maturing Loan is due to be repaid by the Borrower;
 

(B)
in the same currency as the maturing Loan; and
 

(C)
in whole or in part for the purpose of refinancing the maturing Loan; and
 

(ii)
the proportion borne by each Lender's participation in the maturing Loan to the
amount of that maturing Loan is the same as the proportion borne by that
Lender's participation in the new Loans to the aggregate amount of those new
Loans,
 

the aggregate amount of the new Loans shall, unless the Borrower notifies the
Original Lender to the contrary in the relevant Utilisation Request, be treated
as if applied in or towards repayment of the maturing Loan so that:
(A)
if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:
 

(1) the Borrower will only be required to make a payment under Clause 25.1
(Payments to the Lender) in an amount in the relevant currency equal to that
excess; and

(2) each Lender's participation in the new Loans shall be treated as having been
made available and applied by the Borrower in or towards repayment of that
Lender's participation in the maturing Loan and that Lender will not be required
to make a payment under Clause 25.1 (Payments by the Lender) in respect of its
participation in the new Loans; and

(B)
if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

(1) the relevant Borrower will not be required to make a payment under Clause
25.1 (Payments to the Lender); and

(2) each Lender will be required to make a payment under Clause 25.1 (Payments
by the Lender) in respect of its participation in the new Loans only to the
extent that its participation in the new Loans exceeds that Lender's
participation in the maturing Loan and the remainder of that Lender's
participation in the new Loans shall be treated as having been made available
and applied by the Borrower in or towards repayment of that Lender's
participation in the maturing Loan.

15

--------------------------------------------------------------------------------

Exhibit 10.1
7.
PREPAYMENT AND CANCELLATION
 

7.1
Illegality

If, in any applicable jurisdiction, it is, or will become unlawful for the
Lender to perform any of its obligations as contemplated by this Agreement or to
fund or maintain any Loan or it is or will become unlawful for any Affiliate of
a Lender for that Lender to do so:
(a)
the Lender shall promptly notify the Borrower upon becoming aware of that event;
 

(b)
upon the Lender notifying the Borrower, the Commitment will be immediately
cancelled; and
 

(c)
the Borrower shall repay the Loans on the last day of the Interest Period for
each Loan occurring after the Lender has notified the Borrower or, if earlier,
the date specified by the Lender in the notice delivered to the Borrower (being
no earlier than the last day of any applicable grace period permitted by law).
 

7.2
Change of control

(a)
If a Change of Control occurs:

(i)
the Borrower shall promptly notify the Lender upon becoming aware of such Change
of Control;
 

(ii)
the Lender shall not be obliged to fund a Utilisation; and
 

(iii)
the Lender may, by not less than 5 days' notice to the Borrower, cancel the
Facility and declare all outstanding Loans, together with accrued interest, and
all other amounts accrued under the Finance Documents immediately due and
payable, whereupon the Facility will be cancelled and all such outstanding
amounts will become immediately due and payable.
 

(b)
a "Change of Control" will occur if:
 

(i)
The Guarantor does not or ceases to hold, legally and beneficially:
 

(A)
more than 50.1 per cent. of the issued share capital of the Borrower; or
 

(B)
issued share capital having the right to cast more than 50.1 per cent. of the
votes capable of being cast in general meetings of the Borrower; or
 

(C)
the right to determine the composition of the majority of the board of directors
or equivalent body of the Borrower; or
 

(ii)
The Guarantor does not or ceases to have power to manage or direct the Borrower
through ownership of share capital, by contract or otherwise;
 

(iii)
any person or group of persons acting in concert owns and controls more than 50
per cent. of the issued voting share capital of the Guarantor,
 

where "acting in concert" means a group of persons who, pursuant to an agreement
or understanding (whether formal or informal), actively co-operate, through the
acquisition and/or ownership of voting shares in the Guarantor, to obtain or
consolidate control (directly or indirectly) of the Guarantor, provided that
persons voting in the same or consistent manner at any general meeting of the
Guarantor will not be considered to be acting in concert by virtue only of
exercising their votes in such manner.
16

--------------------------------------------------------------------------------

Exhibit 10.1
7.3
Voluntary cancellation

The Borrower may, if it gives the Lender not less than 5 Business Days' prior
notice, cancel the whole or any part (being a minimum amount of JPY100,000,000)
of the Available Commitment.
7.4
Voluntary prepayment of Loans

The Borrower may, if it gives the Lender not less than 5 Business Days' prior
notice, prepay the whole or any part of any Loan (but, if in part, being an
amount that reduces the Loan by a minimum amount of JPY1,000,000).
7.5
Restrictions

(a)
Any notice of cancellation or prepayment given by any Party under this Clause 7
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.
 

(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
 

(c)
The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitment except at the times and in the manner
expressly provided for in this Agreement.
 

(d)
No amount of the Commitment cancelled under this Agreement may be subsequently
reinstated.
 

(e)
Unless a contrary indication appears in this Agreement, any part of the Facility
which is repaid or prepaid may be reborrowed in accordance with the terms of
this Agreement.
 

(f)
If all or part of a Loan under the Facility is repaid or prepaid and is not
available for redrawing, an amount of the Commitment (equal to the amount of the
Loan which is repaid or prepaid) in respect of the Facility will be deemed to be
cancelled on the date of repayment or prepayment.



17

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 5
COSTS OF UTILISATION
8.
INTEREST
 

8.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
(a)
Margin; and
 

(b)
TIBOR.
 

8.2
Payment of interest

The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period (and, if the Interest Period is longer than six Months, on the
dates falling at six monthly intervals after the first day of the Interest
Period).
8.3
Default interest

(a)
If the Borrower fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the Unpaid Sum from the due date up to
the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is the sum of 2 per cent. and the rate which
would have been payable if the Unpaid Sum had, during the period of non-payment,
constituted a Loan in the currency of the Unpaid Sum for successive Interest
Periods, each of a duration selected by the Lender (acting reasonably).  Any
interest accruing under this Clause 8.3 shall be immediately payable by the
Borrower on demand by the Lender.
 

(b)
If any Unpaid Sum consists of all or part of a Loan which became due on a day
which was not the last day of an Interest Period relating to that Loan:
 

(i)
the first Interest Period for that Unpaid Sum shall have a duration equal to the
unexpired portion of the current Interest Period relating to that Loan; and
 

(ii)
the rate of interest applying to the Unpaid Sum during that first Interest
Period shall be the sum of 2 per cent. and the rate which would have applied if
the Unpaid Sum had not become due.
 

(c)
Default interest (if unpaid) arising on an Unpaid Sum will be compounded with
the Unpaid Sum at the end of each Interest Period applicable to that Unpaid Sum
but will remain immediately due and payable.
 

8.4
Notification of rates of interest

The Lender shall promptly notify the Borrower of the determination of a rate of
interest under this Agreement.
8.5
Usury saving

Notwithstanding anything to the contrary in this Agreement, if at any time a
Rate of Interest that would otherwise be payable by any Obligor established in
Japan in respect of a Facility exceeds the limitation on the Rate of Interest
prescribed under the Japanese Usury Laws, then the Borrower's obligation to pay
such Rate of Interest shall be limited to the maximum Rate of Interest
permissible under such Japanese Usury Laws. For the purposes of this Clause 8.5
only, the term "Rate of Interest" means the rate of interest calculated by
taking into consideration interest, default interest, fees and any other amounts
which are deemed to be interest (risoku) under Japanese Usury Laws.
18

--------------------------------------------------------------------------------

Exhibit 10.1
9.
INTEREST PERIODS
 

9.1
Selection of Interest Periods

(a)
The Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan or (if the Loan has already been borrowed) in a Selection Notice.
 

(b)
Each Selection Notice for a Loan is irrevocable and must be delivered to the
Lender by the Borrower not later than the Specified Time.
 

(c)
If the Borrower fails to deliver a Selection Notice to the Lender in accordance
with paragraph (b) above, the relevant Interest Period will be one Month.
 

(d)
Subject to this Clause 9, the Borrower may select an Interest Period of 1, 2, 3
or 6 Months or any other period agreed between the Borrower and the Lender.
 

(e)
An Interest Period for a Loan shall not extend beyond the Termination Date.
 

(f)
Each Loan has one Interest Period only which shall start on the Utilisation Date
of that Loan.
 

9.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
10.
CHANGES TO THE CALCULATION OF INTEREST

10.1
Market disruption

(a)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on that Loan for the Interest Period shall be
the percentage rate per annum which is the sum of:
 

(i)
the Margin; and
 

(ii)
the rate notified to the Borrower by the Lender as soon as practicable and in
any event by close of business on the date falling three Business Days after the
Quotation Day (or, if earlier, on the date falling three Business Days prior to
the date on which interest is due to be paid in respect of that Interest
Period), to be that which expresses as a percentage rate per annum the cost to
the Lender of funding that Loan from whatever source it may reasonably select.
 

(b)
In this Agreement "Market Disruption Event" means:
 

(i)
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and the Lender is unable to provide a quotation to
determine TIBOR for Japanese Yen for the relevant Interest Period; or
 

(ii)
before noon (Tokyo time) on the business day immediately following the Quotation
Day for the relevant Interest Period, the Borrower receives notification from
the Lender that the cost to it of funding that Loan from whatever source it may
reasonably select would be in excess of TIBOR.

19

--------------------------------------------------------------------------------

Exhibit 10.1
10.2
Alternative basis of interest or funding

(a)
If a Market Disruption Event occurs and the Lender or the Borrower so requires,
the Lender and the Borrower shall enter into negotiations (for a period of not
more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.
 

(b)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of the Lender and the Borrower, be binding on all Parties.
 

(c)
For the avoidance of doubt, in the event that no substitute basis is agreed at
the end of the thirty day period, the rate of interest shall continue to be
determined in accordance with the terms of this Agreement.
 

10.3
Break Costs

(a)
The Borrower shall, within three Business Days of demand by the Lender, pay to
the Lender its Break Costs attributable to all or any part of a Loan or Unpaid
Sum being paid by the Borrower on a day other than the last day of an Interest
Period for that Loan or Unpaid Sum.
 

(b)
The Lender shall, as soon as reasonably practicable after a demand by the
Borrower, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.
 

11.
FEES
 

11.1
Commitment fee

(a)
The Borrower shall pay to the Lender a fee in Japanese Yen computed at the
Applicable Commitment Fee Rate on the Lender's Available Commitment at close of
business (in the principal financial centre of the country of the relevant
currency) on each day of the relevant Availability Period (or, if any such day
shall not be a Business Day, at such close of business on the immediately
preceding Business Day).
 

(b)
The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the Availability Period, on the last day of
the Availability Period and, if cancelled in full, on the cancelled amount of
the Lender's Commitment at the time the cancellation is effective.
 

11.2
Arrangement fee

The Borrower shall pay to the Lender an arrangement fee of 0.05 per cent. of the
Total Commitments within 5 days from the date of this Agreement or on the first
Utilisation Date (if earlier).
20

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
12.
TAX GROSS UP AND INDEMNITIES
 

12.1
Definitions

(a)
In this Agreement:


"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
"Tax Payment" means an increased payment made by an Borrower to the Lender under
Clause 12.2 (Tax gross-up) or a payment under Clause 12.3 (Tax indemnity).
(b)
Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.
 

12.2
Tax gross-up

(a)
All payments to be made by the Borrower to the Lender under the Finance
Documents shall be made free and clear of and without any Tax Deduction unless
the Borrower is required to make a Tax Deduction, in which case the sum payable
by the Borrower (in respect of which such Tax Deduction is required to be made)
shall be increased to the extent necessary to ensure that the Lender receives a
sum net of any deduction or withholding equal to the sum which it would have
received had no such Tax Deduction been made or required to be made.
 

(b)
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Lender accordingly.  Similarly, the Lender shall notify
the Borrower on becoming so aware in respect of a payment payable to the Lender.
 

(c)
If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.
 

(d)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower shall deliver to the Lender
evidence reasonably satisfactory to the Lender that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.
 

12.3
Tax indemnity

(a)
Without prejudice to Clause 12.2 (Tax gross-up), if the Lender is required to
make any payment of or on account of Tax on or in relation to any sum received
or receivable under the Finance Documents (including any sum deemed for purposes
of Tax to be received or receivable by the Lender whether or not actually
received or receivable) or if any liability in respect of any such payment is
asserted, imposed, levied or assessed against the Lender, the Borrower shall,
within three Business Days of demand of the Lender, promptly indemnify the
Lender against such payment or liability, together with any interest, penalties,
costs and expenses payable or incurred in connection therewith, provided that
this Clause 12.3 shall not apply to:

21

--------------------------------------------------------------------------------

Exhibit 10.1
(i)
any Tax imposed on and calculated by reference to the net income actually
received or receivable by the Lender (but, for the avoidance of doubt, not
including any sum deemed for purposes of Tax to be received or receivable by the
Lender but not actually receivable) by the jurisdiction in which the Lender is
incorporated;
 

(ii)
any Tax imposed on and calculated by reference to the net income of the Facility
Office of the Lender actually received or receivable by the Lender (but, for the
avoidance of doubt, not including any sum deemed for purposes of Tax to be
received or receivable by the Lender but not actually receivable) by the
jurisdiction in which its Facility Office is located;
 

(iii)
any Tax relating to a FATCA Deduction required to be made by a Party.
 

(b)
If the Lender intends to make a claim under paragraph (a) it shall notify the
Borrower of the event giving rise to the claim.
 

12.4
Tax Credit

If the Borrower makes a Tax Payment and the Lender determines that:
(a)
a Tax Credit is attributable either to that Tax Payment or to a Tax Deduction in
consequence of which that Tax Payment was required; and
 

(b)
the Lender has obtained and utilised that Tax Credit on a consolidated group
basis,


the Lender shall pay an amount to the Borrower which the Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been made by the Borrower.
12.5
Stamp taxes

The Borrower shall:
(a)
pay all stamp duty, registration and other similar Taxes payable in respect of
any Finance Document, and
 

(b)
within three Business Days of demand, indemnify the Lender against any cost,
loss or liability the Lender incurs in relation to any stamp duty, registration
and other similar Tax paid or payable in respect of any Finance Document.
 

12.6
Indirect tax

(a)
All consideration expressed to be payable under a Finance Document by any Party
to the Lender shall be deemed to be exclusive of any Indirect Tax. If any
Indirect Tax is chargeable on any supply made by the Lender to any Party in
connection with a Finance Document, that Party shall pay to the Lender (in
addition to and at the same time as paying the consideration) an amount equal to
the amount of the Indirect Tax.
 

(b)
Where a Finance Document requires any Party to reimburse the Lender for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Lender against all Indirect Tax incurred by the Lender in respect of the costs
or expenses the Lender reasonably determines that it is not entitled to credit
or repayment in respect of the Indirect Tax.
 

22

--------------------------------------------------------------------------------

Exhibit 10.1
12.7
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.
 

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment.
 

13.
INCREASED COSTS
 

13.1
Increased costs

(a)
Subject to Clause 13.3 (Exceptions) the Borrower shall, within three Business
Days of a demand by the Lender, pay the Lender the amount of any Increased Costs
incurred by the Lender or any of its Affiliates as a result of (i) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement or (iii) the implementation or
application of or compliance with Basel III. The terms "law" and "regulation" in
this paragraph (a) shall include any law or regulation concerning capital
adequacy, prudential limits, liquidity, reserve assets or Tax.
 

(b)
In this Agreement:


"Basel III" means:
(i)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;
 

(ii)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and
 

(iii)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".
 


"Increased Costs" means:
(i)
a reduction in the rate of return from the Facility or on the Lender's (or its
Affiliate's) overall capital (including as a result of any reduction in the rate
of return on capital brought about by more capital being required to be
allocated by the Lender);

(ii)
an additional or increased cost; or

(iii)
a reduction of any amount due and payable under any Finance Document,

23

--------------------------------------------------------------------------------

Exhibit 10.1
which is incurred or suffered by the Lender or any of its Affiliates to the
extent that it is attributable to the Lender having entered into its Commitment
or funding or performing its obligations under any Finance Document.
13.2
Increased cost claims

(a)
If the Lender intends to make a claim pursuant to Clause 13.1 (Increased costs),
it shall notify the Borrower of the event giving rise to the claim.
 

(b)
The Lender shall, together with its demand, provide a certificate confirming the
amount and the basis of calculation of its Increased Costs.
 

13.3
Exceptions

(a)
Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:
 

(i)
attributable to a Tax Deduction required by law to be made by the Borrower;
 

(ii)
attributable to a FATCA Deduction required to be made by a Party;
 

(iii)
compensated for by Clause 12.3 (Tax indemnity) (or would have been compensated
for under Clause 12.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 12.3 (Tax indemnity) applied);
or
 

(iv)
attributable to the wilful breach by the Lender or its Affiliates of any law or
regulation.
 

(b)
In this Clause 13.3, a reference to a "Tax Deduction" has the same meaning given
to the term in Clause 12.1 (Definitions).
 

14.
OTHER INDEMNITIES
 

14.1
Currency indemnity

(a)
If any sum due from the Borrower under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:
 

(i)
making or filing a claim or proof against the Borrower;
 

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,


the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify the Lender against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (A) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.
(b)
The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.
 

14.2
Other indemnities

The Borrower shall, within 10 Business Days of demand, indemnify the Lender
against any cost, loss or liability incurred by the Lender as a result of:

24

--------------------------------------------------------------------------------

Exhibit 10.1
(a)
the occurrence of any Event of Default;
 

(b)
any information produced or approved by the Borrower being or being alleged to
be misleading or deceptive in any respect;
 

(c)
any enquiry, investigation, subpoena (or similar order) or litigation with
respect to the Borrower or with respect to the transactions contemplated or
financed under the Finance Documents;
 

(d)
a failure by the Borrower to pay any amount due under a Finance Document on its
due date;
 

(e)
funding, or making arrangements to fund, a Loan requested by the Borrower in a
Utilisation Request but not made by reason of the operation of any one or more
of the provisions of this Agreement (other than by reason of wilful default or
gross negligence by the Lender alone); or
 

(f)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.
 

14.3
Indemnity to the Lender

The Borrower shall promptly indemnify the Lender against any cost, loss or
liability incurred by the Lender (acting reasonably) as a result of:
 

(a)
investigating any event which it reasonably believes is a Default;
 

(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or
 

(c)
exercising any of the rights, powers, discretions or remedies vested in it under
any Finance Document or by law.
 

15.
MITIGATION BY THE LENDER
 

15.1
Mitigation

(a)
The Lender shall, in consultation with the Borrower, take all reasonable steps
to mitigate any circumstances which arise and which would result in any amount
becoming payable under or pursuant to, or cancelled pursuant to, any of Clause
7.1 (Illegality), Clause 12 (Tax gross-up and indemnities) or Clause 13
(Increased costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.
 

(b)
Paragraph (a) above does not in any way limit the obligations of the Borrower
under the Finance Documents.
 

15.2
Limitation of liability

(a)
The Borrower shall promptly indemnify the Lender for all costs and expenses
reasonably incurred by the Lender as a result of steps taken by it under Clause
15.1 (Mitigation).
 

(b)
The Lender is not obliged to take any steps under Clause 15.1 (Mitigation) if,
in its opinion (acting reasonably), to do so might be prejudicial to it.

25

--------------------------------------------------------------------------------

Exhibit 10.1
16
COSTS AND EXPENSES
 

16.1
Transaction expenses

The Borrower shall, within 10 Business Days of demand, pay the Lender the amount
of all costs and expenses (including legal fees) reasonably incurred by it in
connection with the negotiation, preparation, printing and execution of:
 

(a)
this Agreement and any other documents referred to in this Agreement; and
 

(b)
any other Finance Documents executed after the date of this Agreement.
 

16.2
Amendment costs

If the Borrower requests an amendment, waiver or consent the Borrower shall,
within three Business Days of demand, reimburse the Lender for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Lender in
responding to, evaluating, negotiating or complying with that request or
requirement.
16.3
Enforcement costs

The Borrower shall, within three Business Days of demand, pay to the Lender the
amount of all costs and expenses (including legal fees) incurred by the Lender
in connection with the enforcement of, or the preservation of any rights under,
any Finance Document.
26

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 7
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
17.
REPRESENTATIONS

The Borrower makes the representations and warranties set out in this Clause 17
to the Lender on the date of this Agreement.
17.1
Status

(a)
It is a corporation (kabushiki kaisha), duly incorporated and validly existing
under Japanese law.
 

(b)
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.
 

17.2
Binding obligations

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable, subject to any general principles of law
limiting its obligations which are specifically referred to in any legal opinion
delivered pursuant to Clause 4 (Conditions of Utilisation).
 

17.3
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:
 

(a)
any law or regulation applicable to it;
 

(b)
its or any of its Subsidiaries' constitutional documents; or
 

(c)
any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries' assets,
 

nor result in the existence of, or oblige it to create, any Security over any of
its assets.
17.4
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
17.5
Validity and admissibility in evidence

All Authorisations required or desirable:
 

(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party;
 

(b)
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation; and
 

(c)
to enable it and its Subsidiaries to carry on its or their business, and which
are material.
 

17.6
Governing law and enforcement

(a)
The choice of English law as the governing law of the Finance Documents (other
than the Guarantee Agreement) will be recognised and enforced in its
jurisdiction of incorporation.

27

--------------------------------------------------------------------------------

Exhibit 10.1
(b)
Any judgment obtained in Pennsylvania in relation to the Finance Documents
(other than the Guarantee Agreement) will be recognised and enforced in its
jurisdiction of incorporation.
 

17.7
Deduction of Tax

It is not required under the law applicable where it is incorporated or resident
or at its address specified in this Agreement to make any deduction for or on
account of Tax from any payment it may make under any Finance Document.
17.8
No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents save for any tax or fee payable in relation to the
execution of this Agreement in a maximum amount of JPY400,000 which will be paid
as soon as reasonably practicable upon the execution and delivery of this
Agreement.
17.9
No default

(a)
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.
 

(b)
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries') assets are subject
which might have a Material Adverse Effect.
 

17.10
No misleading information

(a)
Any factual information provided by or on behalf of any member of the Group in
relation to any Finance Document was true, complete and accurate in all material
respects as at the date it was provided or as at the date (if any) at which it
is stated.
 

(b)
Any financial projections provided by or on behalf of any member of the Group
have been prepared on the basis of recent historical information and on the
basis of reasonable assumptions.
 

(c)
Nothing has occurred or been omitted from the factual information referred to in
paragraphs (a) and (b) above and no information has been given or withheld that
results in that information being untrue or misleading in any material respect.
 

17.11
Financial statements

(a)
The Original Financial Statements were prepared in accordance with the
requirements of section 8.3.1 (Quarterly Financial Statements) and section 8.3.2
(Annual Financial Statements) of the Existing Parent Credit Agreement.
 

(b)
There has been no material adverse change in its business or financial condition
since 31 December, 2012.
 

17.12
Pari passu ranking

(a)
Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

28

--------------------------------------------------------------------------------

Exhibit 10.1
17.13
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency (including any arising from or relating to Environmental
Law) which, if adversely determined, might reasonably be expected to have a
Material Adverse Effect have (to the best of its knowledge and belief) been
started or threatened against it or any of its Subsidiaries.
17.14
Title

It is the absolute legal and beneficial owner and has good and marketable title
to its assets, free from all Security except the Security created pursuant to,
or permitted by, the Finance Documents and the Security granted in respect of
the Existing BTMU Credit Agreements.
17.15
Environmental laws and licences

It and each of its Subsidiaries has:
 

(a)
complied with all Environmental Laws to which it may be subject;
 

(b)
obtained all Environmental Licences required in connection with its business and
has complied with the terms of those Environmental Licences;
 

(c)
disclosed all budgeted investment expenditure or works necessary to ensure
compliance with any Environmental Laws or Environmental Licences;
 

(d)
procured that any products or components it supplies are compliant with
applicable Environmental Laws of the markets on which such products or
components are placed; and
 

(e)
disclosed all material environmental reports and other assessments in its
possession commissioned from external consultants within the last 3 years which
relate to its business,
 

in each case where failure to do so might have a Material Adverse Effect and
there are to its knowledge no circumstances that would be reasonably likely to
prevent or materially interfere with such compliance in the future.
17.16
Environmental releases

Except as disclosed to the Lender in writing, no:

(a)
property currently or previously occupied or owned by it or any of its
Subsidiaries (including any offsite waste management or disposal location
operated or owned at any time by it or any of its Subsidiaries) is or was
contaminated with any Hazardous Substance or in a contaminated state during its
period of occupation or ownership; and

(b)
discharge, release, leaching, migration or escape of any Hazardous Substance
into the Environment has occurred or is occurring on, onto, under or from that
property,

in each case in circumstances where this might have a Material Adverse Effect.
17.17
Solvency

(a)
The Borrower is not insolvent or unable to pay its debts (including subordinated
and contingent debts), nor could it be deemed by a court to be unable to pay its
debts nor, in any such case, will it become so in consequence of entering into
any Finance Document and/or performing any transaction contemplated by any
Finance Document.

29

--------------------------------------------------------------------------------

Exhibit 10.1
(b)
The Borrower has not taken any corporate action nor have any legal proceedings
or other procedure or step been taken, started or threatened in relation to
anything referred to in Clause 20.6 (Insolvency proceedings).
 

17.18
Commitment Line Law

As at the date of this Agreement, the Borrower is a corporation satisfying the
requirements of Article 2, paragraph 1 of the Commitment Line Law (tokutei
yushiwaku keiyaku ni kansuru houritsu).
17.19
Authorised signatures

Any person specified as its authorised signatory under Schedule 1 (Conditions
precedent) or paragraph (d) of Clause 18.1 (Information: miscellaneous) is
authorised to sign Utilisation Requests (in the case of the Borrower only) and
other notices on its behalf.
17.20
No immunity

Neither it nor any of its assets are immune to any legal action or proceeding
taken in the jurisdictions applicable to it in relation to this Agreement. Its
entry into the Finance Documents constitutes, and the exercise of its rights and
performance of and compliance with its obligations under the Finance Documents
will constitute, private and commercial acts done and performed for private and
commercial purposes.
17.21
No adverse consequences

(a)
To the best of its knowledge (after due and careful enquiry), it is not
necessary under the law of its jurisdiction of incorporation nor, in relation to
any Finance Document, under the governing law of that Finance Document:
 

(i)
in order to enable the Lender to enforce rights under any Finance Document; or
 

(ii)
by reason of the execution of any Finance Document or the performance by the
Lender of its obligations under any Finance Document,
 

that the Lender should be licensed, qualified or otherwise entitled to carry on
business in that jurisdiction.
(b)
To the best of its knowledge (after due and careful enquiry), the Lender is not
nor will be deemed to be resident, domiciled or carrying on business in any such
jurisdiction by reason only of the execution, performance and/or enforcement of
any Finance Document.
 

17.22
US Anti-Terrorism Laws
 

It, and to the best of its knowledge, each of its Subsidiaries:
(a)
has taken reasonable measures to ensure compliance with applicable Economic
Sanctions Laws;
 

(b)
is not a Designated Person; and
 

(c)
will not use any part of the proceeds from any Utilisation on behalf of any
Designated Person or will otherwise use, directly by it or indirectly through
any Subsidiary, such proceeds in connection with any investment in, or any
transactions or dealings with, any Designated Person.
 

30

--------------------------------------------------------------------------------

Exhibit 10.1
17.23
US Governmental Regulation

It will not use any part of the proceeds from any Utilisation, directly or
indirectly, for payments to any government official or employee, political
party, official of a political party, candidate for political office, official
of any public international organization or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 (15 USC. §§ 78dd-1 et seq.), assuming in all cases that such Act applies to
it.
 

17.24
Anti-Social Group and Anti-Social Conduct

No member of the Group nor any person who is a director or authorised
representative of a member of the Group belongs to or is associated with an
Anti-Social Group, have an Anti-Social Relationship or has engaged in
Anti-Social Conduct, either by themselves or through third parties.
 

17.25
Repetition

The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on the date of each Utilisation
Request and the first day of each Interest Period.
 

18.
INFORMATION UNDERTAKINGS
 

The undertakings in this Clause 18 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
18.1
Information: miscellaneous

The Borrower shall supply to the Lender:
 

(a)
promptly, such further information regarding the financial condition, business
and operations of any member of the Group as the Lender may reasonably request;
and
 

(b)
promptly, notice of any change in authorised signatories of the Borrower signed
by a director or company secretary of the Borrower accompanied by specimen
signatures of any new authorised signatories.
 

18.2
Notification of default

(a)
The Borrower shall notify the Lender of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.
 

(b)
Promptly upon a request by the Lender, the Borrower shall supply to the Lender a
certificate signed by an authorised signatory on its behalf certifying that no
Default is continuing (or if a Default is continuing, specifying the Default and
the steps, if any, being taken to remedy it).
 

18.3
"Know your customer" checks

(a)
If:
 

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;
 

(ii)
any change in the status of the Borrower after the date of this Agreement; or

31

--------------------------------------------------------------------------------

Exhibit 10.1
(iii)
a proposed assignment or transfer by the Lender of any of its rights and
obligations under this Agreement,
 

obliges the Lender (or, in the case of paragraph (iii) above, any prospective
new lender) to comply with "know your customer" or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of the Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Lender (for itself or, in the case of the event
described in paragraph (iii) above, on behalf of any prospective new lender) in
order for the Lender or, in the case of the event described in paragraph (iii)
above, any prospective new lender to carry out and be satisfied it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
19.
GENERAL UNDERTAKINGS
 

The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
19.1
Authorisations

(a)
The Borrower shall promptly:
 

(i)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and
 

(ii)
supply certified copies to the Lender of,
 

any Authorisation required to enable it to perform its obligations under the
Finance Documents and to ensure the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation of any Finance
Document.
19.2
Compliance with laws

The Borrower shall comply in all respects with all laws to which it may be
subject (including without limitation, anti-money laundering laws), if failure
so to comply would materially impair its ability to perform its obligations
under the Finance Documents.
19.3
US Anti-Terrorism Laws

(a)
The Borrower shall not engage in any transaction that violates in any material
respect any of the applicable prohibitions set forth in any Economic Sanctions
Law applicable to the Borrower.
 

(b)
None of the funds or assets of the Borrower or its Subsidiaries that are used to
repay the Facility shall constitute property of, or shall be beneficially owned
by, any Designated Person or be the direct proceeds derived from any
transactions that violate the prohibitions set forth in any applicable Economic
Sanctions Law, and no Designated Person shall have any direct or indirect
interest in the Borrower insofar as such interest would violate any Economic
Sanctions Laws applicable to the Borrower.
 

(c)
The Borrower represents and covenants that it will not, directly or indirectly,
use the proceeds of the transaction, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.

32

--------------------------------------------------------------------------------

Exhibit 10.1
19.4
Anti-Social Group and Anti-Social Conduct

(a)
The Borrower shall not (and the Borrower shall ensure that no other member of
the Group will), nor any person who is a director or authorised representative
of a member of the Group shall belong to or be associated with an Anti-Social
Group, have an Anti-Social Relationship or engage in Anti-Social Conduct, either
by themselves or through third parties (including the disposal of shares of any
member of the Group to an Anti-Social Group).
 

(b)
The Borrower shall not make (and shall ensure that no member of the Group will
make) any claim against any Finance Party for any damages or losses suffered or
incurred as a result of the Finance Parties exercising their rights under this
Agreement as a result of any breach of paragraph (a) above or any
misrepresentation in connection with Clause 17.24 (Anti-Social Group and
Anti-Social Conduct).
 

19.5
Conditions subsequent

The Borrower shall deliver all of the documents and other evidence required by
Schedule 2 (Conditions subsequent) within the timeframes set out thereunder.
20.
EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 20 is an Event of
Default (save for Clause 20.16 (Acceleration)).
20.1
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
(a)
its failure to pay is caused by:
 

(i)
administrative or technical error; or
 

(ii)
a Disruption Event; and
 

(b)
payment is made within 10 Business Days of its due date.
 

20.2
Other obligations

(a)
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 20.1 (Non-payment)).
 

(b)
At any time while Bank of America, N.A. is not a lender under the Existing
Parent Credit Agreement, the Guarantor does not comply with any term, condition
or provision of section 8 (Covenants) of the Existing Parent Credit Agreement in
any respect.
 

(c)
No Event of Default under paragraph (a) above in relation to Clause 19.1
(Authorisations) will occur if the failure to comply is capable of remedy and is
remedied within 15 Business Days of the earlier of (A) the Lender giving notice
to the Borrower and (B) the Borrower becoming aware of the failure to comply.

33

--------------------------------------------------------------------------------

Exhibit 10.1
20.3
Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made
unless the circumstances giving rise to the misrepresentation: (i) is capable of
remedy; and (ii) are remedied within five Business Days of the earlier of the
Lender giving notice in writing and the Borrower becoming aware of such
misrepresentation.
20.4
Cross default

(a)
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.
 

(b)
Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).
 

(c)
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).
 

(d)
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).
 

(e)
No Event of Default will occur:
 

(i)
under this Clause 20.4 if the aggregate amount of Financial Indebtedness or
commitment for Financial Indebtedness falling within paragraphs (a) to (d) above
is less than US$10,000,000 (or its equivalent in any other currency or
currencies); nor
 

(ii)
under paragraphs (b) to (d) inclusive of this Clause 20.4 where the
circumstances described thereunder arise as a result of an event of default
(howsoever described) under the Existing Parent Credit Agreement (a Parent
Agreement EoD):
 

(A)
during the Suspension Period relating to that Parent Agreement EoD; nor
 

(B)
after the lapse of such Suspension Period, if that Parent Agreement EoD has been
waived prior to the expiry of such Suspension Period in accordance with the
terms of the Existing Parent Credit Agreement with the support of Bank of
America, N.A. as lender thereunder,
 

provided that, this subparagraph (ii) will only apply for as long as Bank of
America, N.A. continues to be a lender under the Existing Parent Credit
Agreement.
For the purposes of this Clause 20.4, a Suspension Period means, in relation to
a Parent Agreement EoD, a period beginning from and including the date of the
occurrence of such Parent Agreement EoD to and including the date falling 30
days after such date.
34

--------------------------------------------------------------------------------

Exhibit 10.1
20.5
Insolvency

(a)
A member of the Group is or is presumed or deemed to be unable or admits
inability to pay its debts as they fall due, suspends making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness.
 

(b)
The value of the assets of any member of the Group is less than its liabilities
(taking into account contingent and prospective liabilities).
 

(c)
A moratorium is declared in respect of any indebtedness of any member of the
Group.
 

20.6
Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:
 

(a)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, provisional supervision or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any member of
the Group other than a solvent liquidation or reorganisation of any member of
the Group which is not an Obligor;
 

(b)
a composition, compromise, assignment or arrangement with any creditor of any
member of the Group;
 

(c)
the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the Group which is not an Obligor), receiver, administrative
receiver, administrator, compulsory manager, provisional supervisor or other
similar officer in respect of any member of the Group or any of its assets; or
 

(d)
enforcement of any Security over any assets of any member of the Group, or any
analogous procedure or step is taken in any jurisdiction.

 

This Clause 20.6 shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 30 days of
commencement.
 

20.7
Judgments, creditors' process

(a)
A member of the Group fails to comply with or pay any sum due from it under any
final judgment or any final order made or given by a court of competent
jurisdiction.
 

(b)
Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a member of the Group having an aggregate value of JPY
10,000,000 (or its equivalent) and is not discharged within 30 days.
 

20.8
Ownership of the Obligors

An Obligor (other than the Guarantor) is not or ceases to be a Subsidiary of the
Guarantor.
20.9
Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.
35

--------------------------------------------------------------------------------

Exhibit 10.1
20.10
Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
20.11
Guarantees

Any guarantee in any Finance Document is not in full force and effect.
20.12
Moratorium on External Indebtedness

The government of Japan, central bank of Japan or any Governmental Agency of
Japan declares a moratorium, standstill or similar suspension of payments in
respect of its External Indebtedness or the External Indebtedness of any person
incorporated, domiciled, resident or situated in Japan.
20.13
Expropriation

Any governmental or other authority (whether de jure or de facto) nationalises,
compulsorily acquires, expropriates or seizes all or any part of the business or
assets of any Obligor or any other member of the Group.
20.14
Material Litigation

Any litigation, arbitration, investigative or administrative proceeding is
current, pending or threatened:
(a)
to restrain an Obligor’s entry into, the exercise of any of the Obligor’s rights
under, or compliance by any Obligor with any of its obligations under, the
Finance Documents; or
 

(b)
which the Lender otherwise determines has (or might, if adversely determined,
have) a Material Adverse Effect.
 

20.15
Material adverse change

An event occurs which is reasonably likely to have a Material Adverse Effect.
20.16
Acceleration

On and at any time after the occurrence of an Event of Default the Lender may by
notice to the Borrower:
 

(a)
cancel the Commitment whereupon it shall immediately be cancelled;
 

(b)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or
 

(c)
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Lender.

36

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 8
CHANGES TO PARTIES
21.
CHANGES TO THE LENDER
 

21.1
Assignments and transfers by the Lender

Subject to this Clause 21 and provided that 45 days’ written notice is given to
the Borrower, the Lender (the "Existing Lender") may:
(a)
assign any of its rights; or
 

(b)
transfer by novation any of its rights and obligations,
 

under the Finance Documents to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
21.2
Conditions of assignment or transfer

(a)
If:
 

(i)
the Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and
 

(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower would be obliged to make a payment to the New Lender
or the Lender acting through its new Facility Office under Clause 12 (Tax
gross-up and indemnities) or Clause 13 (Increased Costs),
 

then the New Lender or the Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or the Lender acting through its previous Facility Office would
have been if the assignment, transfer or change had not occurred.
21.3
Security over Lender's rights

In addition to the other rights provided to the Lender under this Clause 21, the
Lender may without consulting with or obtaining consent from the Borrower, at
any time charge, assign or otherwise create Security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of the Lender including, without limitation:
(a)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and
 

(b)
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,
 

except that no such charge, assignment or Security shall:

(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

37

--------------------------------------------------------------------------------

Exhibit 10.1
(ii)
require any payments to be made by the Borrower other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the Lender under the Finance Documents.
 

22.
CHANGES TO THE BORROWER

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
38

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 9
THE LENDER
23.
CONDUCT OF BUSINESS BY THE LENDER
 

No provision of this Agreement will:
(a)
interfere with the right of the Lender to arrange its affairs (tax or otherwise)
in whatever manner it thinks fit;
 

(b)
oblige the Lender to investigate or claim any credit, relief, remission or
repayment available to it or the extent, order and manner of any claim; or
 

(c)
oblige the Lender to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of Tax.
 

24.
LENDER'S MANAGEMENT TIME
 

Any amount payable to the Lender under Clause 14.3 (Indemnity to the Lender) and
Clause 16 (Costs and expenses) shall include the cost of utilising the Lender’s
management time or other resources and will be calculated on the basis of such
reasonable daily or hourly rates as the Lender may notify to the Borrower.
39

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 10
ADMINISTRATION
25.
PAYMENT MECHANICS
 

25.1
Payments to the Lender

(a)
On each date on which the Borrower is required to make a payment under a Finance
Document, the Borrower shall make the same available to the Lender for value on
the due date at the time and in such funds specified by the Lender as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.
 

(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency with such bank as the Lender may notify to the Borrower
by not less than five Business Days’ notice.
 

25.2
Payments by the Lender

(a)
On each date on which the Lender is required to make a payment under a Finance
Document, the Lender shall make the same available to the Borrower for value on
the due date at the time and in such funds specified by the Lender as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.
 

(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency with such bank as the Borrower may notify to the Lender
in the relevant Utilisation Request or Selection Notice.
 

25.3
Distributions to the Borrower

The Lender may (with the consent of the Borrower or in accordance with Clause 26
(Set-off)) apply any amount payable by it to the Borrower in or towards payment
(on the date and in the currency and funds of receipt) of any amount due from
the Borrower under the Finance Documents or in or towards purchase of any amount
of any currency to be so applied.
25.4
Partial payments

(a)
If the Lender receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Lender shall apply that payment towards the obligations of the Borrower under
the Finance Documents in any order selected by the Lender.
 

(b)
Paragraph (a) above will override any appropriation made by the Borrower.
 

25.5
No set-off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
25.6
Business Days

(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

40

--------------------------------------------------------------------------------

Exhibit 10.1
(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.
 

25.7
Currency of account

(a)
Subject to paragraphs (b) to (e) below, Japanese Yen is the currency of account
and payment for any sum due from the Borrower under any Finance Document.
 

(b)
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.
 

(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.
 

(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.
 

(e)
Any amount expressed to be payable in a currency other than Japanese Yen shall
be paid in that other currency.
 

25.8
Disruption to Payment Systems etc.

If either the Lender determines (in its discretion) that a Disruption Event has
occurred or the Lender is notified by the Borrower that a Disruption Event has
occurred:
(a)
the Lender may, and shall if requested to do so by the Borrower, consult with
the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facility as the Lender may deem necessary in
the circumstances;
 

(b)
the Lender shall not be obliged to consult with the Borrower in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;
 

(c)
any such changes agreed upon by the Lender and the Borrower shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 31
(Amendments and Waivers); and
 

(d)
the Lender shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Lender) arising as a result of its taking, or failing to take, any
actions pursuant to or in connection with this Clause 25.8.
 

26.
SET-OFF

The Lender may set off any matured obligation due from the Borrower under the
Finance Documents (to the extent beneficially owned by the Lender) against any
matured obligation owed by the Lender to the Borrower, regardless of the place
of payment, booking branch or currency of either obligation.  If the obligations
are in different currencies, the Lender may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off.
41

--------------------------------------------------------------------------------

Exhibit 10.1
27.
NOTICES
 

27.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
27.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)
in the case of the Borrower, that identified with its name below; and
 

(b)
in the case of the Lender, that identified with its name below,
 

or any substitute address, fax number or department or officer as the Party may
notify to the other Parties by not less than five Business Days' notice.
27.3
Delivery

(a)
Any communication or document made or delivered by the Lender to another Party
under or in connection with the Finance Documents will only be effective:
 

(i)
if by way of fax, when received in legible form; or
 

(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,
 

and, if a particular department or officer is specified as part of its address
details provided under Clause 27.2 (Addresses), if addressed to that department
or officer.

(b)
Any communication or document to be made or delivered to the Lender will be
effective only when actually received by the Lender and then only if it is
expressly marked for the attention of the department or officer identified with
the Lender’s signature below (or any substitute department or officer as the
Lender shall specify for this purpose).
 

(c)
Any communication or document which becomes effective, in accordance with
paragraphs (a) to (c) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.
 

27.4
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.
 

(b)
All other documents provided under or in connection with any Finance Document
must be:
 

(i)
in English; or
 

(ii)
if not in English, and if so required by the Lender, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

42

--------------------------------------------------------------------------------

Exhibit 10.1
28
CALCULATIONS AND CERTIFICATES
 

28.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.
28.2
Certificates and determinations

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.
28.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the London
interbank market or any other relevant interbank market differs, in accordance
with that market practice.
29.
PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
30.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver of any
such right or remedy or constitute an election to affirm any of the Finance
Documents. No waiver or election to affirm any of the Finance Documents on the
part of the Lender shall be effective unless in writing. No single or partial
exercise of any right or remedy shall prevent any further or other exercise or
the exercise of any other right or remedy. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any rights or remedies
provided by law.
31.
AMENDMENTS AND WAIVERS

No term of any of the Finance Documents may be amended or waived without the
prior consent of the Lender and the Borrower and any such amendment or waiver
will be binding on all Parties.
32.
CONFIDENTIALITY
 

32.1
Confidential Information

The Lender agrees to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by Clause 32.2 (Disclosure
of Confidential Information), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
43

--------------------------------------------------------------------------------

Exhibit 10.1
32.2
Disclosure of Confidential Information

The Lender may disclose:
(a)
to any of its Affiliates, head office and any other branch and any of its or
their officers, directors, employees, professional advisers, auditors, partners
and Representatives such Confidential Information as the Lender shall consider
reasonably appropriate and necessary if any person to whom the Confidential
Information is to be given pursuant to this paragraph (a) is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;
 

(b)
to any person:
 

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Representatives and
professional advisers;
 

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Representatives and professional advisers;
 

(iii)
appointed by the Lender or by a person to whom paragraph (b)(i) or (ii) above
applies to receive communications, notices, information or documents delivered
pursuant to the Finance Documents on its behalf;
 

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b)(ii) above;
 

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;
 

(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;
 

(vii)
to whom or for whose benefit the Lender charges, assigns or otherwise creates
Security (or may do so) pursuant to Clause 21.3 (Security over Lender’s rights);
 

(viii)
who is a Party; or
 

(ix)
with the consent of the Borrower;
 

in each case, such Confidential Information as the Lender shall consider
appropriate if:
44

--------------------------------------------------------------------------------

Exhibit 10.1
(A)
in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;
 

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;
 

(C)
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Lender, it is not practicable so to do in the
circumstances;
 

(c)
to any person appointed by the Lender or by a person to whom paragraph (b)(i) or
(b)(ii) above applies to provide administration or settlement services in
respect of one or more of the Finance Documents including without limitation, in
relation to the trading of participations in respect of the Finance Documents,
such Confidential Information as may be required to be disclosed to enable such
service provider to provide any of the services referred to in this paragraph
(c) if the service provider to whom the Confidential Information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Borrower and the Lender;
 

(d)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.
 

32.3
Entire agreement

This Clause 32 constitutes the entire agreement between the Parties in relation
to the obligations of the Lender under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.
32.4
Inside information

The Lender acknowledges that some or all of the Confidential Information is or
may be price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and each of the Lender undertakes
not to use any Confidential Information for any unlawful purpose.
45

--------------------------------------------------------------------------------

Exhibit 10.1
32.5
Notification of disclosure

The Lender agrees (to the extent permitted by law and regulation) to inform the
Borrower:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 32.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and
 

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 32.
 

32.6
Continuing obligations

The obligations in this Clause 32 are continuing and, in particular, shall
survive and remain binding on the Lender for a period of twelve months from the
earlier of:
(a)
the date on which all amounts payable by the Borrower under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and
 

(b)
the date on which the Lender otherwise ceases to be the Lender.
 

33.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
46

--------------------------------------------------------------------------------

Exhibit 10.1
SECTION 11
GOVERNING LAW AND ENFORCEMENT
34.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
35.
ENFORCEMENT
 

35.1
Jurisdiction

(a)
The courts of the Commonwealth of Pennsylvania sitting in Allegheny County,
Pennsylvania and the United States District Court for the Western District of
Pennsylvania, and any appellate court from any thereof, have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute relating to the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) (a "Dispute").
 

(b)
The Parties agree that the courts referred to in paragraph (a) above are the
most appropriate and convenient courts to settle Disputes and accordingly no
Party will argue to the contrary.
 

(c)
This Clause 35.1 is for the benefit of the Lender only.  As a result, the Lender
shall not be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction.  To the extent allowed by law, the Lender may
take concurrent proceedings in any number of jurisdictions.
 

35.2
Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:
(a)
irrevocably appoints the Guarantor as its agent for service of process in
relation to any proceedings before the courts referred to in paragraph (a) in
connection with any Finance Document; and
 

(b)
agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.
 

35.3
Consent to Enforcement etc.

The Borrower irrevocably and generally consents in respect of any proceedings
anywhere in connection with any Finance Document to the giving of any relief or
the issue of any process in connection with those proceedings including, without
limitation, the making, enforcement or execution against any assets whatsoever
(irrespective of their use or intended use) of any order or judgment which may
be made or given in those proceedings
 
47

--------------------------------------------------------------------------------

Exhibit 10.1
 
35.4
  Waiver of Immunity

The Borrower irrevocably agrees that, should any Party take any proceedings
anywhere (whether for an injunction, specific performance, damages or otherwise
in connection with any Finance Document), no immunity (to the extent that it may
at any time exist, whether on the grounds of sovereignty or otherwise) from
those proceedings, from attachment (whether in aid of execution, before judgment
or otherwise) of its assets or from execution of judgment shall be claimed by it
or with respect to its assets, any such immunity being irrevocably waived. The
Borrower irrevocably agrees that it and its assets are, and shall be, subject to
such proceedings, attachment or execution in respect of its obligations under
the Finance Documents.
 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
48

--------------------------------------------------------------------------------

Exhibit 10.1
 
SCHEDULE 1 
Conditions precedent
 
1.
Obligors
 

(a)
A copy of the constitutional documents of each Obligor.
 

(b)
A copy of a resolution of the board of directors of each Obligor:
 

(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;
 

(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;
 

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party; and
 

(iv)
in the case of a Guarantor, resolving that it is in the best interests of the
relevant guarantor to enter into the transactions contemplated by the Finance
Documents to which it is a party, giving reasons.
 

(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in a form designated by the Lender (inkan todoke).
 

(d)
A certificate of the Borrower (signed by a director) confirming that:
 

(i)
each copy document relating to it specified in this Schedule 1 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement;
 

(ii)
borrowing or guaranteeing, as appropriate, the Commitment would not cause any
borrowing, guaranteeing or similar limit binding on the Borrower to be exceeded;
 

(e)
A certificate of the Guarantor (signed by a director) confirming that:
 

(i)
each copy document relating to it specified in this Schedule 1 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement;
 

(ii)
guaranteeing the Commitment would not cause any guaranteeing or similar limit
binding on the Guarantor to be exceeded.
 

2.
Legal opinions
 

(a)
A legal opinion of Freshfields Bruckhaus Deringer, legal advisers to the Lender
in England and Wales, as to the enforceability of this Agreement, substantially
in the form agreed by the Lender prior to signing this Agreement.
 

(b)
A legal opinion of Anderson Mori & Tomotsune, legal advisers to the Borrower in
Japan, as to the capacity and authority of the Borrower, substantially in the
form agreed by the Lender prior to signing this Agreement.

49

--------------------------------------------------------------------------------

Exhibit 10.1
3.
Finance documents
 

A copy of each Finance Document duly executed by the parties thereto, including:
(a)
this Agreement; and
 

(b)
the Guarantee Agreement.
 

4.
Other documents and evidence
 

(a)
The Original Financial Statements.
 

(b)
Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clause 11 (Fees) and Clause 16 (Costs and expenses) have been paid or will be
paid by the first Utilisation Date.
 

(c)
A copy of any other Authorisation or other document, opinion or assurance which
the Lender considers to be necessary or desirable (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.
 

(d)
Confirmation that the Lender has carried out and is satisfied with the results
of all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
 

(e)
Evidence that any process agent referred to in Clause 35.2 (Service of process),
has accepted its appointment.

50

--------------------------------------------------------------------------------

Exhibit 10.1
SCHEDULE 2 
Conditions subsequent
 
1.
No later than one day from the first Utilisation Date, evidence that all
Financial Indebtedness in connection with the Existing BTMU Credit Agreements
(including any commitments thereunder) has been fully, finally and irrevocably
cancelled and discharged.
 

2.
No later than 30 days from the first Utilisation Date, evidence that all
Security granted in connection with the Existing BTMU Credit Agreements has been
fully, finally and irrevocably released.

51

--------------------------------------------------------------------------------

Exhibit 10.1
SCHEDULE 3 
Requests
PART I 
Utilisation Request
 
From:            Calgon Carbon Japan KK
To: Bank of America, N.A., Tokyo branch
Dated:
Dear Sirs
Calgon Carbon Japan KK – JPY2,000,000,000 Facility Agreement
dated [Ÿ] (the "Agreement")
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.
 

2.
We wish to borrow a Loan on the following terms:
 

Proposed Utilisation Date:
[Ÿ] or, if that is not a Business Day, the next Business Day)
 
Amount:
[Ÿ] or, if less, the Available Commitment
 
Interest Period:
[Ÿ]
 

3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.
 

4.
The proceeds of this Loan should be credited to [account].
 

5.
This Utilisation Request is irrevocable.

 
Yours faithfully
…………………………………
authorised signatory for
Calgon Carbon Japan KK
52

--------------------------------------------------------------------------------

Exhibit 10.1
PART II 
Selection Notice


From:            Calgon Carbon Japan KK
To: Bank of America, N.A., Tokyo branch
Dated:
Dear Sirs
Calgon Carbon Japan KK – JPY2,000,000,000 Facility Agreement
dated [Ÿ] (the "Agreement")
1.
We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.
 

2.
We refer to the following Loan[s] with an Interest Period ending on [Ÿ].*
 

3.
We request that the next Interest Period for the above Loan[s] is [Ÿ].**
 

4.
This Selection Notice is irrevocable.

 
Yours faithfully
…………………………………
authorised signatory for
Calgon Carbon Japan KK








--------------------------------------------------------------------------------

* Insert details of all Loans which have an Interest Period ending on the same
date.




** Use this option if sub-division is not required.

53

--------------------------------------------------------------------------------

Exhibit 10.1
 
SCHEDULE 4 
Timetables
 
"D –    “ refers to the number of Business Days before the relevant Utilisation
Date/the first day of the relevant Interest Period.
Delivery of a duly completed Utilisation
Request (Clause 5.1 (Delivery of a
Utilisation Request)) or a Selection
 Notice (Clause 9.1 (Selection of Interest
Periods))
D – 3*
10:00 a.m.
           
TIBOR is fixed
Quotation Day as
of 11:00 a.m.
(Tokyo time)]
   






--------------------------------------------------------------------------------

* If Business Day specified will fall on or after the relevant Quotation Day,
then the Specified Time shall be 10.00 a.m. or 1.00 p.m. (as applicable) on the
Business Day immediately preceding the Quotation Day.
54

--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE 5 
Variable pricing based on Leverage Ratio


  Level
  Leverage Ratio
  Margin
  Commitment Fee
  I
  Less than or equal to 1.25 to 1
  1.00%
  0.15%
  II
  Greater than 1.25 to 1.0 but
  less than or equal to 1.75 to
  1.0
  1.25%
  0.175%
  II
  Greater than 1.75 to 1.0 but
  less than or equal to 2.25 to
  1.0
  1.50%
  0.20%
  IV
  Greater than 2.25 to 1.0 but
  less than or equal to 2.75 to
  1.0
1.75%
  0.225%
  V
  Greater than 2.75 to 1.0
  2.00%
  0.25%



For the purposes of determining the Margin and the Applicable Commitment Fee
Rate:
(a)
The Margin and the Applicable Commitment Fee Rate shall be determined on the
date of the first Utilisation Request based on the Leverage Ratio computed on
such date pursuant to the most recent Compliance Certificate.
 

(b)
The Margin and the Applicable Commitment Fee Rate shall be recomputed as of the
end of each fiscal quarter of the Guarantor ending after the date of the first
Utilisation Request based on the Leverage Ratio as of such quarter end.  Any
increase or decrease in the Margin and the Applicable Commitment Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered.  If a
Compliance Certificate is not delivered when due, then the rates in Level V
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

55

--------------------------------------------------------------------------------

Exhibit 10.1
(c)
If, as a result of any restatement of or other adjustment to the financial
statements of the Guarantor or for any other reason, the Borrower or the Lender
determines that (i) the Leverage Ratio as calculated as of any applicable date
was inaccurate and (ii) a proper calculation of the Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Lender promptly on demand, an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Lender under Clause 8.3
(Default Interest) or Clause 20 (Events of Default). The Borrower’s obligations
under this paragraph shall survive the date on which all amounts payable by the
Borrower under or in connection with this Agreement (other than any amount
payable pursuant to this paragraph) have been paid in full and all Commitments
have been cancelled or otherwise cease to be available.

 
56

--------------------------------------------------------------------------------

Exhibit 10.1
Signature Page
The Borrower
Calgon Carbon Japan KK
Address: Central Building 8F
1-5, Kyobashi 1-chome, Chuo-ku,
Tokyo 104-0031,
Japan
Fax No: +81-3-5205-0660
Attention: Taro Uesugi, Finance & Accounting
By: /s/ Taro Uesugi
57

--------------------------------------------------------------------------------

Exhibit 10.1
Signature Page
The Lender
Bank of America, N.A., Tokyo Branch
Address: Nihonbashi 1-Chome, Mitsui Building
1-4-1 Nihonbashi, Chuo-ku,
Tokyo 103-0027
Fax No:+81-3-6758-5071
Attention: Nobuko Sugitani, Corporate Banking / Takami Hishiyama & Saki Hoshino,
Loan Administration
By: /s/ Nobuko Sugitani
58